Citation Nr: 0328568	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  99-21 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left knee injury prior to December 1, 2002.

2.  Entitlement to an increased evaluation for residuals of 
left knee injury, currently rated at 30 percent.

3.  Entitlement to a compensable evaluation for degenerative 
changes of the left knee prior to January 1, 2002.

4.  Entitlement to an increased evaluation for degenerative 
changes of the left knee, currently rated at 20 percent.

5.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative residuals of right thumb injury 
with traumatic arthritis.

6.  Entitlement to an initial compensable evaluation for 
residuals of stress fracture, right foot.

7.  Entitlement to service connection for a left hand 
disability as secondary to the service-connected 
postoperative residuals of right thumb injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from June to July 1985 and 
from August 1992 to April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  The Board remanded this matter to the 
RO in January 2001 for additional development.  The issues 
concerning the veteran's left knee disability will be 
addressed in this decision; the remainder of the claims will 
be remanded for further development.

The Board acknowledges that it received a motion to advance 
on the docket from the veteran on October 10, 2003.  However, 
the preparation of this decision had already begun and the 
Board finds that consideration of the motion would have only 
served to delay the veteran's appeal.  Accordingly, the Board 
proceeded with the dispatch of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to December 1, 2002, the veteran's residuals of 
left knee injury were manifested by severe subluxation.

3.  The veteran's residuals of left knee injury are currently 
manifested by severe subluxation.

4.  Prior to January 1, 2002, the record contained no x-ray 
evidence of degenerative changes of the left knee or 
limitation of motion.

5.  The veteran's degenerative changes of the left knee are 
currently manifested by painful and limited motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
residuals of left knee injury prior to December 1, 2002 have 
been met.  38 U.S.C.A. § 1155, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5257 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of left knee injury have not been met.  38 
U.S.C.A. § 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5257 (2002).

3.  The criteria for a compensable evaluation for 
degenerative changes of the left knee prior to January 1, 
2002 have not been met.  38 U.S.C.A. § 1155, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5010 (2002).

4.  The criteria for an evaluation in excess of 20 percent 
for degenerative changes of the left knee have not been met.  
38 U.S.C.A. § 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5010 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claim by means of several 
documents including the June 1998 rating decision, the July 
1999 Statement of the Case, an October 1999 Hearing Officer 
Decision, and an October 1999 Supplemental Statement of the 
Case.  

The veteran was specifically advised of the provisions of the 
VCAA in the January 2001 Board remand, rating decisions dated 
September 2002, October 2002, and June 2003, and Supplemental 
Statements of the Case dated June 2002, January 2003, March 
2003, and June 2003.  Finally, the veteran received 
additional notice in letters from the RO dated in November 
2001 and July 2003.  In these documents, the veteran was 
informed of the basis for the denial of his claim, of the 
type of evidence that he needed to submit to substantiate his 
claim, and of all regulations pertinent to his claim.  He was 
also informed as to which evidence and information was his 
responsibility, and which evidence would be obtained by the 
RO.  Therefore, the Board finds that these various documents 
and letters provided to the veteran satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO considered VA 
and private medical records, and afforded the veteran VA 
medical examinations.  The veteran presented testimony in 
support of his claim at a personal hearing before the RO.  
Accordingly, the Board finds that the RO has fulfilled its 
duty to assist the veteran and that no further action is 
necessary to comply with the VCAA.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30 day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30 day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one year period provided for response.  

The Board concedes that the November 2001 and July 2003 
letters provided to the veteran by the RO contained time 
limits that are now impermissible under the aforementioned 
court precedent.  However, the Board finds this error to be 
harmless because the RO continued to accept evidence from the 
veteran beyond the pertinent dates.  In fact, the veteran 
contacted both the RO and his Congressman on several 
occasions to express his dissatisfaction with the lengthy 
delay of the adjudication of his claim.  Therefore, the Board 
finds that the veteran was cognizant of his right to submit 
evidence and that he was not prejudiced by the language 
contained in the letters. 

The RO granted service connection for postoperative residuals 
of left knee injury in the June 1998 rating decision and 
assigned a noncompensable evaluation effective from April 
1998.  The veteran disagreed with this initial evaluation.  
When the assignment of an initial rating award is at issue, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

During the course of this appeal, an October 1999 Hearing 
Officer Decision increased the assigned evaluation to 10 
percent effective from April 1998.  The assigned evaluation 
was again increased to 30 percent effective from December 1, 
2002.  In a June 2003 rating decision, the RO assigned a 
separate 20 percent evaluation for degenerative changes of 
the left knee, effective from January 1, 2002.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  With any form 
of arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

In relation to the current appeal, a June 1998 VA examination 
contained no relevant complaints or findings.  VA clinical 
records show that the veteran complained of left knee pain in 
August 1998.  The following month, the veteran had full 
extension and flexion of the left knee, crepitus with 
movement, and medial pain with trigger point assessment.  At 
an orthopedic visit in January 1999, the veteran complained 
of left knee patellar subluxation that caused pain.  Upon 
examination, tenderness was present to palpation around the 
patella globally.  The patella could sublux laterally, almost 
to the point of dislocation.  The patella tracked well with 
flexion and extension and the joint was stable to varus and 
valgus testing.  Lachman's, McMurray's, and anterior and 
posterior drawer were negative.  The veteran was assessed 
with chronic subluxation of the left patella and was 
prescribed a knee brace. 

At his personal hearing before the RO in October 1999, the 
veteran testified that he had subluxation of the left knee.  
He always wore a brace and his knee sometimes gave out.  His 
main symptoms were instability, stiffness, and pain that 
increased with activity.  In March 2001, the veteran 
presented at the VA with complaints of worsening pain and 
giving way of the knee.  He reported that his knee gave out 
several times in one day, that he had constant pain rated at 
6 to 7, and swelling of the knee.  Physical examination found 
mild swelling and normal range of motion.  

In May 2001, the veteran reported that his patella subluxed 
laterally several times per day.  He worked as a mail carrier 
and used a knee sleeve that gave minimal relief.  
Objectively, the patella was very hypermobile and could be 
translated medially three quadrants and laterally two 
quadrants.  The knee was stable to varus and valgus stress, 
with no swelling or erythema.  The x-ray report found a 
shallow trochlea, no loose bodies, a centered patella, and no 
tilt to subluxation.  The veteran was diagnosed with chronic 
patella subluxation and began physical therapy.

In September 2001, the veteran presented with the same 
complaints of pain and subluxation.  Upon examination, the 
patella was again very hypermobile and tilted to 60 degrees.  
There was atrophy in the lateral vastus, decrease in the left 
quadriceps, and tenderness of the joint line.  The knee was 
stable to anterior, posterior, varus, and valgus stress.  No 
swelling, warmth, or erythema was present.  The examiner 
found that the veteran had chronic patellar subluxation and 
may be a candidate for lateral retinaculum reconstruction.  
The following month, the veteran's complaints and objective 
findings were essentially the same.  Sensation and motor were 
intact, and quadriceps strength was 4/5.  In November 2001, 
the veteran underwent diagnostic arthroscopy, lateral 
retinaculum reconstruction.

At a March 2002 VA examination, the veteran reported that he 
had recently transferred to a driving route as a mail carrier 
because he walked too slowly due to pain.  He complained of 
pain at the back of his kneecap and swelling after working 
all day.  He had not worn a knee sleeve since surgery.  He 
used one Ibuprofen four times per day.  Objectively, the 
veteran had a very tender scar due to subcutaneous stitches.  
Pain was present with patellofemoral compression.  The 
patella was very mobile and moved laterally almost two-thirds 
of its width.  Apprehension sign was positive and McMurray's, 
pivot shift, Apley's, and Lachman's were negative.  The left 
knee had full extension and flexion to 120 degrees, with 
decreased quadriceps strength on the left.  A review of the 
diagnostic testing revealed normal condyles, meniscus, and 
anterior and posterior cruciate ligaments.  The veteran was 
diagnosed with chondromalacia of the patellofemoral joint.  

In a March 2002 addendum, the examiner clarified that the 
veteran had arthritis of the patellofemoral joint.  He 
explained that, when the joint is used repeatedly, 
patellofemoral pain would occur with fatigue and weakness.  
The veteran was restricted from climbing ladders, kneeling, 
squatting, kicking, running, and jumping.  

A VA clinical record dated July 2002 shows that the veteran 
complained of pain over the medial aspect of the patella.  
The pain was exacerbated by some activities such as stair 
climbing.  Objectively, the veteran had range of motion from 
5 to 95 degrees, and tenderness over the medial patella, 
patellar tendon, and medial joint line.  The veteran had a 
hypermobile patella with minimal crepitus and discomfort with 
grind test.  In September 2002, the veteran underwent 
diagnostic arthroscopy, partial medial release, and removal 
of painful sutures from previous surgery.  

In October 2002, Bradley W. Bruner, M.D. wrote that the 
veteran continued to have problems with his knee.  The knee 
shifted laterally, popped without a brace, and gave out 
occasionally.  Dr. Bruner opined that the veteran had severe 
patellar subluxation that had never been defined.  In May 
2003, Dr. Bruner wrote that the veteran's patellar 
subluxation had been severe since he began to receive 
treatment at the VA Medical Center.

At a February 2003 VA examination, the veteran complained of 
constant knee pain that he rated as a 10.  The leg was weak 
and often gave way and the veteran fell frequently.  The knee 
was stiff in the morning and swollen in the evening.  The 
veteran had poor response to pain medication and mild 
response to rest, elevation, heat, and ice.  There were no 
flare-ups.  The veteran wore a brace and used a cane when he 
was not wearing the brace.  The knee constantly subluxed 
without the brace, and subluxed with the brace when walking.  
The veteran was on restricted duty as a mail carrier.  He 
could not walk more than 45 minutes and could not run, squat, 
or kneel.  

Objectively, the veteran had pain through the complete range 
of motion from 0 to 109 degrees.  He was unable to squat and 
was very guarded when transferring from the table.  He had a 
limp and favored the left leg.  He wore out the lateral side 
of his left shoe.  The left knee had severe medial and 
lateral laxity, and posterior and anterior drawer, 
McMurray's, and Lachman's were positive.  The x-ray report 
showed mild degenerative changes with narrowing of the medial 
compartment.  The veteran was diagnosed with severe laxity 
and subluxation of the left knee and mild degenerative 
arthritis of the left knee.  

The veteran's residuals of left knee injury have been 
assigned schedular evaluations pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  Under Diagnostic Code 5257, 
slight or moderate recurrent subluxation or lateral 
instability warrants 10 or 20 percent evaluations 
respectively.  Severe recurrent subluxation or lateral 
instability warrants a 30 percent evaluation, which is the 
highest rating available under the Diagnostic Code.  

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports an evaluation of 30 
percent for residuals of left knee injury prior to December 
1, 2002.  In so finding, the Board observes that the evidence 
shows severe subluxation of the left knee throughout the 
pendency of the veteran's claim.  As early as January 1999, a 
VA physician noted that the veteran's patella subluxed almost 
to the point of dislocation and the veteran was diagnosed 
with chronic subluxation.  Thereafter, the evidence shows 
that the veteran was required to wear a brace, that his knee 
subluxed several times per day, and that his patella was very 
hypermobile.  The veteran underwent two surgical procedures 
in an attempt to resolve this subluxation.  Finally, Dr. 
Bruner opined that the veteran's left knee had exhibited 
severe subluxation throughout the course of his medical 
treatment.  The Board finds that Dr. Bruner's opinion is 
supported by the medical facts of record.  Accordingly, an 
evaluation of 30 percent for residuals of left knee injury 
prior to December 1, 2002 is granted.

Nevertheless, the Board finds that a current evaluation in 
excess of 30 percent for residuals of left knee injury is not 
warranted.  As the veteran is assigned the highest rating 
available under Diagnostic Code 5257, the Board must consider 
whether an alternative Diagnostic Code would afford the 
veteran a higher evaluation.  In that respect, higher 
evaluations are provided under Diagnostic Codes 5256, 5261, 
and 5262.  Diagnostic Code 5256 provides rating criteria for 
ankylosis of the knee.  The criteria for ankylosis are for 
application when fixation of the joint is present.  Here, the 
veteran has laxity of the knee, and the medical evidence 
clearly shows movement of the knee.  Likewise, the medical 
evidence does not show that the veteran has extension limited 
to 30 degrees or nonunion of the tibia and fibula.  See 
Diagnostic Codes 5261, 5262 (2002).  Accordingly, the Board 
can identify no basis under which to grant an evaluation in 
excess of 30 percent and the benefit sought on appeal is 
denied.

The veteran's degenerative changes of the left knee have been 
assigned a current 20 percent schedular evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  This 
Diagnostic Code for traumatic arthritis provides that such a 
disability will be evaluated under Diagnostic Code 5003 for 
degenerative arthritis.  When the limitation of motion for 
the knee is noncompensable, a rating of 10 percent is for 
application if there is x-ray evidence of arthritis of the 
right knee with painful motion.  See VAOPGCPREC 23-97 and 9-
98.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Limitation of motion of the knee 
is further evaluated under Diagnostic Codes 5260 and 5261.

Under Diagnostic Code 5260, a 10 percent evaluation is 
awarded when flexion is limited to 45 degrees, a 20 percent 
evaluation when flexion is limited to 30 degrees, and a 30 
percent evaluation when flexion is limited to 15 degrees.  
Under Diagnostic Code 5261, a 10 percent evaluation is 
assigned when extension is limited to 10 degrees, a 20 
percent evaluation when extension is limited to 15 degrees, 
and a 30 percent evaluation when extension is limited to 20 
degrees.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for degenerative changes of the left 
knee prior to January 1, 2002.  In this regard, the Board 
observes that the first diagnosis of arthritis was rendered 
in March 2002.  Prior to that time, the record contained no 
x-ray evidence of degenerative changes.  In addition, the 
medical evidence revealed full extension and flexion of the 
left knee prior to that date.  The Board further finds that a 
preponderance of the evidence is against a current evaluation 
in excess of 20 percent.  The medical evidence establishes 
that the veteran has essentially full extension and mild 
limitation of flexion.  Pursuant to Diagnostic Codes 5260 and 
5261, the veteran's limitation of motion would not warrant a 
20 percent evaluation.  However, the RO has appropriately 
considered the application of 38 C.F.R. §§  4.40, 4.45 (2002) 
and the holding of DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  As the veteran has been adequately compensated for 
his functional loss due to pain or weakness, the Board can 
identify no basis for an increased evaluation and the appeal 
is denied. 


ORDER

An evaluation of 30 percent for residuals of left knee injury 
prior to December 1, 2002 is granted, subject to the 
provisions governing the award of monetary benefits.

An evaluation in excess of 30 percent for residuals of left 
knee injury is denied.

A compensable evaluation for degenerative changes of the left 
knee prior to January 1, 2002 is denied.

An evaluation ion excess of 20 percent for degenerative 
changes of the left knee is denied.


REMAND

As discussed above, the VCAA requires that VA inform the 
veteran of evidence and information necessary to substantiate 
his claim, and assist the veteran in obtaining that evidence.  
The Board finds that these duties have not been fulfilled for 
the remainder of the issues on appeal.  As to the claims for 
higher evaluations for residuals of right thumb injury and 
residuals of stress fracture of the right foot, the veteran 
has not been afforded comprehensive medical examinations 
since June 1998.  In addition, the January 2001 Board remand 
had instructed the RO to obtain a medical opinion concerning 
the likelihood of a left hand disability being secondary to 
the service-connected postoperative residuals of right thumb 
injury.  Such an opinion has not been obtained and associated 
with the claims file.  Accordingly, the Board finds that 
further development of these issues are necessary before the 
Board may proceed with appellate review.

These issues are remanded for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
his claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should obtain all relevant 
private and VA treatment records not 
previously associated with the claims 
file.

4.  The RO should schedule the veteran 
for the appropriate VA specialty 
examinations to ascertain the level of 
functional impairment attributable to his 
service-connected postoperative residuals 
of right thumb injury with traumatic 
arthritis and residuals of stress 
fracture, right foot.  The examiners are 
requested to review all pertinent records 
associated with the claims.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiners should 
be accomplished.  The examiners are 
requested to report complaints and 
clinical findings in detail.  In 
particular, all symptomatology 
attributable to the right thumb, 
including any impairment of the right 
hand, should be identified.  The opinions 
should be supported by complete medical 
rationales and should identify the 
relevant facts relied upon.

5.  Then, the RO should schedule the 
veteran for the appropriate VA specialty 
examination to ascertain the nature and 
etiology of his claimed left hand 
disability.  The examiner is requested to 
review all pertinent records associated 
with the claim.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail.  Specifically, the 
examiner should opine whether it is at 
least as likely as not that any current 
left hand disability is related to the 
service-connected residuals of the right 
thumb.  The opinion should be supported 
by a complete medical rationale and 
should identify the relevant facts relied 
upon.

6.  The RO should readjudicate the 
veteran's claims and, if any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case.  That document should include 
notice of all relevant actions taken on 
the claims for benefits, a summary of the 
evidence pertinent to the issues on 
appeal, and the applicable law and 
regulations.  After the appropriate 
period of time in which to respond has 
been provided, the case should be 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 

